Citation Nr: 1015711	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability, to include Osgood Schlatter disease.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, to include Osgood Schlatter disease.    

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung disability.      

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.         


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and son

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to April 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

In March 2010, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2003 rating decision about which the Veteran 
was notified in that month found that new and material 
evidence had not been received to reopen claims for service 
connection for Osgood Schlatter disease of the right and left 
knee and denied service connection for a lung condition and a 
back disability.  

2.  A timely appeal to the January 2003 rating decision was 
not filed. 

3.  The additional evidence received since the January 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a right 
knee disability, to include Osgood Schlatter disease.  

4.  The additional evidence received since the January 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disability, to include Osgood Schlatter disease.  

5.  The additional evidence received since the January 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a lung 
disability. 

6.  The additional evidence received since the January 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.         


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002). 

2.  Evidence received to reopen the claims of entitlement to 
service connection for right and left knee disabilities to 
include Osgood Schlatter disease, a lung disability, and a 
back disability is not new and material, and therefore, the 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in December 2005 and May 2006 
prior to initial adjudication that informed the appellant of 
the information and evidence necessary to prevail in his 
claims.  The December 2005 letter was compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and the May 2006 letter 
provided the Veteran with the information necessary to 
prevail in clams based on exposure to asbestos.  

As for the duty to assist, the service treatment reports and 
VA and private clinical reports have been obtained, to 
include an August 2006 VA examination that contains an 
opinion as to the etiological relationship between current 
bilateral knee disability and service.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, 
the duty to assist has been fulfilled.  In this regard, 
because the decision below will find that new and material 
evidence has not been received, additional VA examinations 
are not necessary in order to fulfill the duty to assist.  38 
C.F.R. § 3.159(c)(4)(iii).  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

A January 2003 rating decision found that new and material 
evidence had not been received to reopen claims for service 
connection for Osgood Schlatter disease of the right and left 
knee and denied service connection for a lung condition and a 
back disability.  The Veteran was notified of this decision 
later that month, but did not file an appeal.  As such, it is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

The record before the adjudicators at the time of the January 
2003 rating decision included the service treatment reports 
that included a February 1946 treatment record that reflected 
complains of pain and soreness in both knees, more noticeable 
on the right.  The physical examination noted that both 
tibial tubercles were hypertrophied and slightly tender to 
pressure, worse on the right side.  The diagnosis was 
bilateral Osgood Schlatter disease.  The remaining service 
treatment reports, to include the April 1946 separation 
examination, did not reflect a knee disability.  

As to the back and lungs, the service treatment reports, to 
include those from the separation examination, do not reflect 
either a back or lung disability,  The chest x-ray taken at 
separation was negative.  

After service, the Veteran filed a claim for service 
connection in November 1946.  In the claim, he wrote that he 
injured his right knee in a fall in January 1946.  He did not 
at that time contend that he sustained back or lung 
disabilities in service.  Service connection for a right knee 
disability was denied by January 1947 rating decision, which 
decision the Veteran did not appeal.  

A private examination in November 1961 resulted in a 
diagnosis of probable knee osteoarthritis that was in 
remission.  The examination at that time showed enlarged 
tibial tubercles.  The examination of the lungs was normal 
and the Veteran did not refer to a back or lung disability.  
A January 1962 private examination showed a full range of 
knee motion and bilateral prominence of the tibial tubercles, 
with a diagnosis of old Osgood Schlatter's disease.  A 
February 1962 rating decision denied service connection for 
knee disabilities, and the Veteran did not appeal this 
action.  

Thereafter, an April 1964 VA examination included a negative 
chest x-ray, and no knee, back or lung disabilities were 
demonstrated at that time.  Reports from a May 1968 private 
examination reflected a reported history of arthritis that 
started in service with trouble "off and on" thereafter.  
After a fall down a flight of stairs, the Veteran reported 
worsening knee pain.  The examination of the lungs was normal 
and no lung or back disabilities were described.  The 
diagnoses included arthritis of both knees and legs that was 
mildly disabling.  Reports from an August 1968 VA examination 
included a normal examination of the lungs and normal 
orthopedic examination in pertinent part.  A lung or back 
disorder was not diagnosed but the diagnoses included 
degenerative joint disease allegedly involving the knees, 
ankles, and feet not confirmed by objective findings.  

Additional evidence before the adjudicators at the time of 
the January 2003 rating decision included a certificate from 
a private physician dated in September 1977 reflecting 
diagnoses of gouty arthritis and rheumatoid arthritis.  A 
private medical statement in January 1978 reflected old 
Osgood Schlatter disease on the left and patellar 
crepitation, roughness, and mild synovitis.  Also shown on 
the left knee was a small Bakers cyst.  X-rays revealed a 
small avulsion laterally of the lateral collateral ligaments 
with narrowing of the joint line and minimal patella spurring 
with evidence of patella femoral arthritis.  It was the 
examiner's impression that the Veteran had hyperuricemia and 
that the Veteran should see a rheumatologist to rule 
rheumatoid arthritis in or out.  There was no objective 
evidence of rheumatoid arthritis at that time.  

A December 1977 chest x-ray was negative and reports from a 
VA examination conducted at the time included a negative 
respiratory examination.  Reports from this examination 
reflected a diagnosis to include probable degenerative joint 
disease of the low back.  Decreased motion in the lumbar 
spine was demonstrated at that time.  Thereafter, private 
clinical reports dated from 1981 to 1997 reflect steroidal 
injections for knee pain and reports of back pain, including 
disc pain.  An April 1999 rating decision, which the Veteran 
did not appeal, found that new and material evidence had not 
been received to reopen a claim for service connection for 
Osgood Schlatter's disease. 

A November 1999 private clinical report following an x-ray 
reflected an assessment of restrictive ventilator impairment 
secondary to interstitial lung disease as a result of 
asbestosis.  However, rather than being felt to the result of 
in-service exposure, the Veteran reported that he was afraid 
that he might have asbestos in his lungs as a result of 
working in a paper mill for eleven years.  (See October 28, 
1999, medical report from K.H.Z., M.D.).  A January 2000 
report reflected a diagnosis of chronic obstructive pulmonary 
disease (COPD), and the additional evidence before the 
adjudicators in January 2002 included VA and private clinical 
reports dated through 2002 reflecting COPD, degenerative 
joint disease and gout. 

Reviewing the evidence submitted since the January 2003 
rating decision, a June 2005 private clinical report includes 
a diagnosis of advanced degenerative arthritis of the left 
knee.  An October 2005 private clinical report shows that the 
Veteran suffered from interstitial lung disease secondary to 
asbestos that the Veteran claimed was from exposure during 
service and that he had osteoarthritis of both knees.  An 
August 2006 VA examination resulted in a diagnosis of 
advanced degenerative arthritis of the knees consistent with 
the age of the Veteran (81).  The examiner noted that she had 
reviewed the claims file and referenced the Osgood Schlatter 
disease shown in service, concluding that the Veteran's 
bilateral degenerative arthritis of the knee was not caused 
by the Veteran's osteochondritis of the tibial tuberosity 
(Osgood Schlatter disease) as this was "usually a benign and 
self-limited extra[-]articuar process."  

It is noted that while the RO has found the claims on appeal 
to have been reopened, the Board must conduct an independent 
review of the evidence submitted since the January 2003 
rating decision to determine whether new and material 
evidence has been received.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  With respect to the evidence 
submitted since the January 2003 rating decision, none of 
this evidence includes a competent medical opinion linking a 
current knee, back or lung disability to service.  It is 
emphasized that while the October 2005 statement recorded the 
Veteran's history of being exposed to asbestos in service, 
the examiner who reported this history did not go so far as 
to conclude that the Veteran had a lung disorder as a result 
of the claimed exposure to asbestos during service, and the 
evidence received since the January 2003 rating decision does 
not otherwise include an opinion or medical finding from a 
medical professional linking a current lung disorder to the 
asserted in-service asbestos exposure.  

As for the assertions of the Veteran, to include those made 
by him in sworn testimony to the undersigned and the 
additional testimony from his wife and son, liking current 
knee, back and lung disorders to service, to the extent the 
assertions are considered as "new," they are not 
"material" as such assertions from lay persons as to 
matters that require medical expertise do not constitute 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  See supra Espiritu; cf. Jandreau.  

In sum, the Board finds that none of the additional evidence 
received since the January 2003 rating decision raises a 
reasonable possibility of substantiating the claims for 
service connection for bilateral knee, back, or lung 
disorders as it does not contain any probative competent 
medical evidence demonstrating that the Veteran has any of 
these disabilities as a result of in-service symptomatology 
or pathology.  Therefore, none of this evidence is material, 
and the claims for entitlement to service connection for 
bilateral knee, back and lung disabilities are not reopened.  
As new and material evidence to reopen the finally disallowed 
claims for service connection for knee, back and lung 
disabilities has not been received, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

ORDER

New and material evidence having not been received, the claim 
for service connection for a right knee disability to include 
Osgood Schlatter disease is not reopened, and the appeal is 
denied.

New and material evidence having not been received, the claim 
for service connection for a left knee disability to include 
Osgood Schlatter disease is not reopened, and the appeal is 
denied.

New and material evidence having not been received, the claim 
for service connection for a lung disability is not reopened, 
and the appeal is denied.

New and material evidence having not been received, the claim 
for service connection for a back disability is not reopened, 
and the appeal is denied


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


